25 So. 3d 1282 (2010)
AMERICARE HOME HEALTHCARE SERVICES, INC., Appellant,
v.
The STATE of Florida, DEPARTMENT OF FINANCIAL SERVICES, DIVISION OF WORKERS' COMPENSATION, Appellee.
No. 3D09-1542.
District Court of Appeal of Florida, Third District.
January 27, 2010.
Joseph Perea, Miami, for appellant.
Timothy L. Newhall, Assistant General Counsel, Department of Financial Services, Division of Legal Services, for appellee.
Before GERSTEN, SUAREZ, and CORTIÑAS, JJ.
PER CURIAM.
Affirmed. See Patz v. Dep't of Health, 864 So. 2d 79 (Fla. 3d DCA 2003).